Judgment in favor of plaintiff against defendant Carrigan’s Niagara Dairy Co., Inc., affirmed, with costs. Order vacating plaintiff’s judgment as to defendant Hattem and dismissing the complaint as to said defendant affirmed, with ten dollars costs and disbursements. All concur, except Dowling, J., not voting. (The judgment entered June 18, 1943, is for plaintiff in an action for damages for personal injuries sustained by reason of his falling down an unguarded and unlighted cellarway adjoining a building owned by defendant Hattem and leased to defendant dairy company. • The o^der entered July 14, 1943, vacates the first judgment insofar as it applies to defendant Hattem and dismisses the complaint as to him.) • Present — Cunningham, P. J., Taylor, Dowling, Harris and MeCurn, JJ. [See 268 App. Div. 821.]